Order entered July 31, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00269-CV

                                 IN RE TONY RAMJI, Relator

                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-06945

                                             ORDER
       On June 25, 2018, the real parties in interest notified the Court that they and relator had

reached a settlement in the underlying litigation. By order dated June 27, 2018, we ordered

relator to file either a report on the status of settlement or a motion to dismiss this proceeding by

July 26, 2018. The Court has received no correspondence or filings from relator in accordance

with the June 27, 2018 order. We ORDER relator to file either a report on the status of

settlement and its effect on this original proceeding or a motion to dismiss this proceeding by

August 13, 2018. If relator does not file the requested information by August 13, 2018, the

Court will proceed to determine relator’s motion for rehearing.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE